Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the budget of Eurojust for the financial year 2007
 Type: Decision
 Subject Matter: budget; NA;  European construction
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/112 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the budget of Eurojust for the financial year 2007 (2009/643/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of Eurojust for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of Eurojust for the financial year 2007, together with Eurojusts replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Decision 2002/187/JHA of 28 February 2002 setting up Eurojust with a view to reinforcing the fight against serious crime (4), and in particular Article 36 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0161/2009), 1. Grants the Administrative Director of Eurojust discharge in respect of the implementation of Eurojusts budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Administrative Director of Eurojust, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ C 278, 31.10.2008, p. 57. (2) OJ C 311, 5.12.2008, p. 142. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 63, 6.3.2002, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the budget of Eurojust for the financial year 2007 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of Eurojust for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of Eurojust for the financial year 2007, together with Eurojusts replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Decision 2002/187/JHA of 28 February 2002 setting up Eurojust with a view to reinforcing the fight against serious crime (4), and in particular Article 36 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0161/2009), A. whereas the Court of Auditors (ECA) stated that it has obtained reasonable assurance that the annual accounts for the financial year 2007 are reliable, and the underlying transactions are legal and regular, B. whereas on 22 April 2008 Parliament granted the Administrative Director of Eurojust discharge in respect of the implementation of Eurojusts budget for the financial year 2006 (6), and in its resolution accompanying the discharge decision, inter alia:  noted the ECAs observation in its 2006 report that the carry-over rate was 33 % for administrative expenditure and 30 % for operational expenditure, with a high number of transfers of appropriations between budget lines and in many cases insufficiently detailed supporting documentation, so that the budgetary principle of specification was not strictly observed,  noted further the ECAs findings that the rules on procurement were not strictly observed, and that a fixed assets register including all assets and their values was not established and used to monitor Eurojusts property; called on Eurojust to strictly implement procurement rules, notably as regards framework contracts,  expressed concern at the statement in Eurojusts annual report that there were still many opportunities to develop Eurojusts relationship with OLAF, including by means of a formal cooperation agreement; 1. Notes that, although the ECAs statement of assurance is positive, its observations indicate that structural problems remain in the areas of budget implementation, procurement and recruitment planning; 2. Is satisfied with the information in Eurojusts annual report 2007 that Eurojust introduced ABAC (Accrual Based Accounting) on 1 October 2007; 3. Notes from Eurojusts annual report 2007 that, due to the rapid growth of Eurojust and the resulting need for new headquarters, Eurojust is cooperating with the host state in order to secure extra temporary office space; notes from Eurojusts annual report 2007 that the host state is committed to providing suitable new premises by 2012; 4. Requests that Eurojust include information about progress in the negotiations concerning new headquarters, interim arrangements and financial implications in its annual report 2008; High level of appropriations carried over 5. Notes the ECAs finding that of the EUR 18 000 000 which were committed in 2007, EUR 5 200 000 were carried over; 6. Is concerned by the ECAs conclusion that such high levels of carry-overs are at odds with the principle of annuality and suggest weaknesses in the programming and monitoring of Eurojusts activities; 7. Notes Eurojusts reply that the high level of carry-overs was due to a lack of staff to manage the funds and difficulties in the implementation of the new procurement system; observes that only 95 of the 147 posts in the 2007 establishment plan were filled; 8. Notes that Eurojust introduced a carry-over reduction strategy in 2008; Weaknesses in procurement procedures 9. Acknowledges that, following recommendations by the ECA made in previous years, Eurojust centralised the management of its procurement procedures in a specialised unit; 10. Regrets that, however, the ECA still found weaknesses in procurement procedures, as in the two previous years; 11. Expresses its surprise at the ECAs finding that Eurojust extended existing contracts in a manner contrary to the rules, although the expiry of the contracts had been known for a long time; 12. Fully supports the ECAs recommendation that the authorising officer put in place an effective plan for managing procurement procedures; 13. Notes that Eurojust defined a general procurement plan for 2008 and adopted a decision on the organisation of procurement and related tasks, and that all contracts mentioned by the ECA were re-tendered in conformity with the rules; Weaknesses in recruitment planning 14. Notes the ECAs finding that the establishment plan for 2007 provided for 147 posts compared to 112 in 2006 and that, at the end of 2006, only 87 posts were filled; 15. Is concerned that the ECA found that Eurojust did not manage to recruit the 60 staff necessary to fill the establishment plan in 2007, but that, at the end of 2007, only 95 posts were filled; 16. Agrees with the ECA that this shows that there are weaknesses in Eurojusts recruitment planning; 17. Regrets that, as acknowledged by Eurojust, the considerable lack of staff had a negative impact on the implementation of its budget; 18. Notes that Eurojust, according to its replies, aimed to fill the posts in its establishment plan in 2008; 19. Notes that 130 of the 175 posts in the 2008 establishment plan were filled by the end of 2008; welcomes the fact that Eurojust reduced the vacancy rate from 34 % at the end of 2007 to 25 % at the end of 2008; urges Eurojust to make further efforts to fill the vacant posts as soon as possible; 20. Notes from Eurojusts annual report 2007 that it:  drafted a multiannual staff policy plan, covering the period 2007-2010,  adopted a new recruitment policy describing the legal framework, principles, selection process, roles and actors involved,  intended to sign the inter-agency job market agreement; Follow-up to the 2006 discharge exercise 21. Calls on Eurojust to follow up on the ECAs recommendations, in particular in the areas of budget implementation, procurement and recruitment, and to report in detail on the action taken in its 2008 annual report; 22. Is satisfied with the conclusion of the Practical Agreement on arrangements of cooperation between Eurojust and OLAF (7) on 24 September 2008; 23. Refers for other observations accompanying its Decision on discharge which are of a horizontal nature to its Resolution of 23 April 2009 on financial management and control of EU agencies (8). (1) OJ C 278, 31.10.2008, p. 57. (2) OJ C 311, 5.12.2008, p. 142. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 63, 6.3.2002, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 88, 31.3.2009, p. 234. (7) OJ C 314, 9.12.2008, p. 3. (8) See page 206 of this Official Journal.